The opinion of the court was delivered by
Woodward, J.
We are satisfied with the opinion of the judge of the District Court in this case. It is admitted, that Hunt was an- auctioneer, and he seems to have added also the business of a pawnbroker. Under the 8th section of the city ordinance, it is made the duty of pawnbrokers to sell unredeemed pledges at “public auction;” and in Brande’s Encyclopedia of Science, Literature, and Art, a power of sale enters into and forms part of the definition of a pawnbroker. That Hunt sold goods at auction does not therefore disprove him a pawnbroker, while the fact that he advanced moneys on a pledge of goods fixes him as such.
The judgment is affirmed.